Citation Nr: 1538616	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-39 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and insomnia (as secondary to PTSD).

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to asbestos or herbicide exposure, and as secondary to a psychiatric disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a respiratory disability, to include as due to asbestos or herbicide exposure.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to March 1970, August 1970 to August 1972, and October 1972 to January 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO).  

Some procedural history is needed.  The rating decision on appeal additionally adjudicated a number of other issues, including service connection for a low back disability, a right ankle disability, a bilateral foot disability, a bilateral hip disability, and a bilateral knee disability.  Then, a March 2009 rating decision adjudicated increased rating claims for an upper lip disability, a left leg disability, and residuals of a left tibia/fibula fracture.  The Veteran appealed the matters listed above, in addition to the ones presently before the Board, in August 2008 and August 2009 notices of disagreement (NODs).  Statements of the case (SOCs) were issued, and the Veteran timely perfected his appeals in September 2009 and August 2010 substantive appeals.  In March 2013, the Board decided all the above matters, with the exception of the four presently before the Board and the claim of service connection for a bilateral hip disability.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court), but only insofar as it denied service connection for a low back disability.  The Court remanded that matter pursuant to a joint motion for remand (JMR), and the Board then remanded in accordance with the JMR in April 2014.  Subsequently, a July 2014 rating decision granted the Veteran's claims of service connection for low back and bilateral hip disabilities.  Therefore, the only matters before the Board at this time are those listed above.

The Board also notes that the Veteran originally claimed service connection for insomnia or obstructive sleep apnea together as a generalized sleep disorder.  However, given the psychiatric nature of insomnia and the physiological, respiratory nature of obstructive sleep apnea, the Board has separated those specific issues as indicated above for clarity.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

The issues of service connection for an acquired psychiatric disability, obstructive sleep apnea, and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence reasonably shows that the Veteran was diagnosed with a chronic skin disability in service that has persisted since.


CONCLUSION OF LAW

Service connection for a skin disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition on the claim of service connection for a skin disability, further discussion of the duties to notify and assist is unnecessary. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he was diagnosed and treated in service for a skin disability, specifically tinea versicolor, and that he has had it since.

STRs show that the Veteran was diagnosed with tinea versicolor as early as 1972.  Thereafter, they are replete with references to tinea versicolor and associated treatment throughout his entire military career.  Notably, in April 1987, the Veteran complained of itching in light, blotched areas of his back, chest, and arms.  The examiner at the time specifically diagnosed him with "tinea versicolor, chronic/severe."  A January 1990 examination (just before his retirement) notes a diagnosis of tinea versicolor.  

On June 2014 VA examination, the Veteran reported that he started itching on his back and left side in 1975, and was seen and diagnosed with tinea versicolor, which he treated with Selsun shampoo.  He stated it continues to occur, particularly when it is hot and he gets sweaty, usually every summer.  He specifically stated that he had not been seen by a provider since the military for it, and that he self-treats with Selsun shampoo.  Nonetheless, the examiner opined that such was less likely than not related to notations of the same condition in service because of the lack of documentation of post-service diagnosis or treatment.

After reviewing the evidence, the Board finds that the evidence reasonably shows that the Veteran was diagnosed and treated extensively and repeatedly for tinea versicolor during service, and that he continues to have such disability.  Notably, his tinea versicolor in service was diagnosed as chronic, and the frequency of treatment in service certainly indicates a degree of recurrence suggesting chronicity.  While the Board acknowledges the June 2014 VA examiner's negative opinion, she relied solely on the lack of documentation of postservice diagnosis or treatment, and in doing so patently failed to consider the Veteran's competent lay reports of continuing symptoms postservice, self-treated with Selsun shampoo.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (2007) (finding lay persons competent to identify the presence of simple, observable conditions).  Therefore, the June 2014 opinion is inadequate for rating purposes and not probative evidence in this matter.  As the Board finds no other reason to question the veracity of the Veteran's lay statements, and particularly considering the extensive personal knowledge of symptoms of tinea versicolor from his long history of diagnoses and treatment, the Board finds them both competent and credible evidence of continuing symptoms since service.  

In light of the above, the Board finds that the evidence is at least in relative equipoise as to whether such disability began in service and has persisted since.  Accordingly, resolving all remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for a skin disability is warranted, and the appeal in that matter must be granted.


ORDER

The appeal seeking service connection for a skin disability is granted.


REMAND

A review of the record shows that further development is needed prior to adjudicating the remaining matters on appeal. First, with respect to the Veteran's claim seeking service connection for a psychiatric disability, the Board notes that the record shows the AOJ found insufficient information to forward to the Joint Services Records Research Center (JSRRC) for verification of his claimed stressors.  However, he has submitted statements which clearly indicate that he served aboard the U.S.S. Terrell County, that he deployed to Vietnam in November or December of 1968, and that the ship was anchored about a half mile from the Sung-Bo-Dee river.  While his stressor was based primarily on fear rather than specific events, he gave fairly specific descriptions of the surrounding circumstances (i.e., that he went on operations up the Sung-Bo-Dee river during which he felt intense fear).  Service department responses have confirmed that the Veteran served aboard the U.S.S. Terrell County-LST, which was in the official waters of the Republic of Vietnam from May 1969 to June 1969, September 1969 to December 1969, and in March 1970 (all within the Veteran's first period of service).  His claim for PTSD should be considered based fear of hostile military activity.

The June 2014 VA psychiatric examination report does not address PTSD at all and it is unclear whether the Veteran did not meet the diagnostic criteria for PTSD or if PTSD was simply not considered.  On remand, another examination should be conducted which considers the relaxed standards of service connection for claimants alleging PTSD related to fear-based stressors, as the Veteran does here.  

With respect to the Veteran's claimed sleep disorders, the Board finds the June 2014 VA psychiatric and sleep apnea examination reports and the opinions therein are also inadequate.  The negative obstructive sleep apnea opinion only addresses a secondary theory of entitlement based on a psychiatric disability, and relies on the fact that no psychiatric disability was diagnosed.  However, the record shows such examination was conducted prior to the June 2014 psychiatric examination was conducted (which, in turn, refers the matter of a nexus between obstructive sleep apnea and a psychiatric condition to the general medical examination).  In addition, as noted above, the June 2014 psychiatric examination report (which includes consideration of insomnia) is inadequate and requires a new examination.  As both the Veteran's alleged insomnia and obstructive sleep apnea are claimed in part as secondary to a psychiatric disability, those matters are inextricably intertwined, and consideration of his sleeps disorder claims must be deferred pending resolution of the psychiatric claim.

In addition, the Board notes that the Veteran has also alleged, during the course of this appeal, that he was exposed to asbestos during his military service, and obstructive sleep apnea is a respiratory condition which could potentially be related to such exposure.  His service personnel records show that he held the military occupational specialty of engineman for a large portion of his military career.  In addition, other service records indicate he also worked as a boiler technician in June 1969, and had fireman training in October 1968.  An April 1972 service record confirms his lay reports of working with steam heating systems and engines during service.  According to VA's Adjudication Procedure Manual, fireman, engineman, and boiler technician are all occupations associated with asbestos exposure.  The latter two have a high probability of exposure, and the first is associated with "probable" exposure.  See M21 pt. IV.ii.1.I.3.c.  Thus, asbestos exposure in service may reasonably be conceded based on the record.  Thus, a medical opinion is needed to address a possible relationship between obstructive sleep apnea and asbestos exposure in service.

The Veteran has further alleged he may have been exposed to herbicide agents in Vietnam.  As mentioned above, the Veteran has confirmed service aboard the U.S.S. Terrell County-LST in Vietnam between April 1968 and March 1970.  According to VA's list of U.S. Navy and Coast Guard Ships in Vietnam, all ships with the designation "LST" (landing ship, tank) are considered to have operated on the inland waterways of Vietnam, and Veterans with confirmed service aboard such ships qualify for the presumption of herbicide exposure.  See VA Public Health, U.S. Navy and Coast Guard Ships in Vietnam (2015), available at http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp (last visited Sept. 2, 2015); 38 C.F.R. § 3.307(a)(6)(iii).  While obstructive sleep apnea is not among the diseases listed as presumptively due to herbicide exposure, this does not obviate the need to determine whether a direct relationship exists.  Therefore, a medical opinion addressing a relationship between obstructive sleep apnea and herbicide exposure is also needed on remand.

Finally, the Board also finds that the June 2014 VA respiratory examination is inadequate.  The Veteran does not claim a specific respiratory disease.  The examination report indicates that there is no current respiratory disability that may be related to his military service.  However, a review of private medical records shows he has a history of diagnoses for chronic obstructive pulmonary disorder (COPD), as well as notations of suspected emphysema.  The June 2014 VA examination report even acknowledges the history of COPD, but does not explain why such disability was not considered in delivering the ultimate nexus opinion; it fails to address the notations of emphysema in the record entirely.  Moreover, in accordance with the Board's findings above regarding the likelihood of asbestos exposure and the presumption of herbicide exposure, additional medical opinions are needed addressing those factors as well.  Thus, a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated records of VA or adequately identified private evaluations or treatment the Veteran has received for a psychiatric disability (to include insomnia or PTSD), obstructive sleep apnea, or a respiratory disability (to include emphysema or COPD).


2. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of his alleged psychiatric disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a. Please identify, by medical diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran currently have PTSD?  If not, please indicate the presence and absence of the factors in the diagnostic criteria for such disability under the Diagnostic and Statistical Manual of Mental Disorders 5 (DSM-5), and explain why the Veteran does not meet such criteria. 

b. If the Veteran is found to have PTSD, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to or sufficiently supported by a stressor based on fear of hostile military or terrorist activity during service.  In so finding, the examiner should consider the Veteran's reports of the circumstances surrounding his fear-based stressor and the results of any attempts to verify such reports (pursuant to the directives above). 

c. For all other psychiatric disability entities diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service, to include his alleged stressors therein.

d. Please indicate whether the Veteran has insomnia.  If so, indicate whether such is a psychiatric disability in and of itself, or whether it is a symptom or manifestation of another psychiatric disability.

e. If it is determined that the Veteran's insomnia is a distinct psychiatric disability, please opine as to whether it is at least as likely as not (a 50 percent or better probability) that such disability is caused or aggravated by a comorbid psychiatric disability, to include PTSD.

All opinions must include a complete rationale, citing to supporting factual data and medical principle as appropriate.

3. Schedule the Veteran for a VA respiratory diseases examination to determine the nature and likely etiology of his alleged respiratory disability.  Based on an examination of the Veteran, review of the entire record, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a. Please identify, by medical diagnosis, each respiratory disability found.  Specifically, please indicate whether the Veteran currently has COPD or emphysema.

b. For each respiratory disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his military service, to include as due to herbicide or asbestos exposure therein.  For purposes of this opinion, the examiner should assume the Veteran was exposed to herbicide agents and asbestos in service.

All opinions must include a complete rationale citing to supporting factual data and medical principles as appropriate.

4. Schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his obstructive sleep apnea.  Based on an examination of the Veteran, review of the entire record, and any tests or studies deemed necessary, the examiner should indicate:

a. Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's obstructive sleep apnea is related to his military service, to specifically include as due to herbicide or asbestos exposure therein.  For purposes of this opinion, the examiner should assume the Veteran was exposed to herbicide agents and asbestos in service.

b. Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's obstructive sleep apnea is caused or aggravated by a psychiatric disability (to include PTSD).

All opinions must include a complete rationale citing to supporting factual data and medical principles as appropriate.

5. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


